DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 5, 2022 has been entered.

Claim Objections
Claim 22 is objected to because of the following informalities:  “connection terminals is partially” should be “connection terminals are partially”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-28, 32, 38, 39, 40 and 43 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipates by Nohara (WO 2007/094162).
	In regards to claim 21, Nohara teaches a busbar (laminated busbar, paragraph [0015]), comprising: an insulating body (142); and a busbar conductor comprising a conductor body (141 a, b, c) partially encapsulated by the insulating body (142, figure 9) and a connection terminal (141 a, b, c; 143 a, b, c) extending from the conductor body (141 a, b, c) and configured for connecting an electrical device (Applied to devices that need to connect power modules, capacitors, rear turrets, etc. using bus bars other than motor controllers (matrix converter, inverter, servo controller, etc.) and power supply equipment (UPS, welding machine power supply etc.) it can, paragraph [0016])), wherein a portion of the connection terminal is surrounded by an insulating structure (region 140 of the terminals 141 a, b, c; 143 a, b, c protruding from the busbars (121 a, b, c) are covered by the edges of the insulators 142a, 142d) , such that the insulating structure covers the portion of the connection terminal from above, and covers the portion of the connection terminal from below (region 140 of the terminals 141 a, b, c; 143 a, b, c protruding from the busbars (121 a, b, c) are covered by the edges of the insulators 142a, 142d; see figure 10).

	In regards to claim 22, Nohara teaches the busbar according to claim 21, wherein the busbar conductor comprises a plurality of the connection terminals (114 a-c and 143a-c) arranged side by side at an interval (figure 10), and wherein at least one of two adjacent connection terminals are partially surrounded by the insulating structure (insulators 142a, 142d; see figure 10 at Region 140).

In regards to claim 23, Nohara teaches the busbar according to claim 21, wherein the connection terminal (141 a, b, c; 143 a, b, c) comprises a connection end portion (see figure 10) for connecting the electrical device (Applied to devices that need to connect power modules, capacitors, rear turrets, etc. using bus bars other than motor controllers (matrix converter, inverter, servo controller, etc.), and the insulating structure is wrapped around all other portions of the connection terminal except the connection end portion (figure 10).

In regards to claim 24, Nohara teaches the busbar according to claim 23, wherein the insulating structure extends integrally from the insulating body along a path from the conductor body to the connection end portion (region 140 of the terminals 141 a, b, c; 143 a, b, c protruding from the busbars (121 a, b, c) are covered by the edges of the insulators 142a, 142d; figure 10).

In regards to claim 25, Nohara teaches the busbar according to claim 21, wherein the insulating structure is formed in form of a sleeve (covering).

In regards to claim 26, Nohara teaches the busbar conductor comprises a first sub-busbar conductor (141a) and a second sub-busbar conductor (141b) overlapping each other, the insulating body comprises a first insulating layer (142b)  provided on a surface of the first sub- busbar conductor (141b) facing away from the second sub-busbar conductor (141b), a second insulating layer (141c) provided between the first sub-busbar conductor and the second sub-busbar conductor (141a, 141b), and a third insulating layer (142d) provided on a surface of the second sub-busbar conductor facing away from the first sub-busbar conductor (141a), the first, second and third insulating layers (142 b, c, d) being arranged to electrically insulate the first sub-busbar conductor from the second sub-busbar conductor (figure 9), and the insulating structure is formed by at least one of the first, second and third insulating layers (figure 9).

In regards to claim 27, Nohara teaches the busbar according to claim 26, wherein one of the first sub- busbar conductor and the second sub-busbar conductor is a direct current positive busbar conductor, and the other is a direct current negative busbar conductor (paragraph [0002]).

In regards to claim 28, Nohara teaches the busbar according to claim 26, wherein the first sub-busbar conductor  (141a) comprises a plurality of first connection terminals (143a,144a), the second sub-busbar conductor  (141b) comprises a plurality of second connection terminals (143a,144a), the first connection terminals and the plurality of second connection terminals are alternately arranged at the same side of the busbar (see figure 9), and at least one of one first connection terminal and one second connection terminal adjacent to each other is partially wrapped by the insulating structure (figure 9).

In regards to claim 32, Nohara teaches a power module (IGBT module (hereinafter referred to as an IGBT), paragraph [0009]) , comprising the busbar according to claim 21.

In regards to claim 38, Nohara teaches the busbar conductor according to claim 22, wherein the busbar conductor comprises a first sub-busbar conductor (141a) and a second sub-busbar conductor (141b) overlapping each other, the insulating body comprises a first insulating layer (142b)  provided on a surface of the first sub- busbar conductor (141b) facing away from the second sub-busbar conductor (141b), a second insulating layer (141c) provided between the first sub-busbar conductor and the second sub-busbar conductor (141a, 141b), and a third insulating layer (142d) provided on a surface of the second sub-busbar conductor facing away from the first sub-busbar conductor (141a), the first, second and third insulating layers (142 b, c, d) being arranged to electrically insulate the first sub-busbar conductor from the second sub-busbar conductor (figure 9), and the insulating structure is formed by at least one of the first, second and third insulating layers (figure 9).

In regards to claim 39, Nohara teaches the busbar conductor according to claim 23, wherein the busbar conductor comprises a first sub-busbar conductor (141a) and a second sub-busbar conductor (141b) overlapping each other, the insulating body comprises a first insulating layer (142b)  provided on a surface of the first sub- busbar conductor (141b) facing away from the second sub-busbar conductor (141b), a second insulating layer (141c) provided between the first sub-busbar conductor and the second sub-busbar conductor (141a, 141b), and a third insulating layer (142d) provided on a surface of the second sub-busbar conductor facing away from the first sub-busbar conductor (141a), the first, second and third insulating layers (142 b, c, d) being arranged to electrically insulate the first sub-busbar conductor from the second sub-busbar conductor (figure 9), and the insulating structure is formed by at least one of the first, second and third insulating layers (figure 9).

In regards to claim 40, Nohara teaches the busbar conductor according to claim 24, wherein the busbar conductor comprises a first sub-busbar conductor (141a) and a second sub-busbar conductor (141b) overlapping each other, the insulating body comprises a first insulating layer (142b)  provided on a surface of the first sub- busbar conductor (141b) facing away from the second sub-busbar conductor (141b), a second insulating layer (141c) provided between the first sub-busbar conductor and the second sub-busbar conductor (141a, 141b), and a third insulating layer (142d) provided on a surface of the second sub-busbar conductor facing away from the first sub-busbar conductor (141a), the first, second and third insulating layers (142 b, c, d) being arranged to electrically insulate the first sub-busbar conductor from the second sub-busbar conductor (figure 9), and the insulating structure is formed by at least one of the first, second and third insulating layers (figure 9).

In regards to claim 43, Nohara teaches a busbar, comprising: an insulating body (142); and a busbar conductor comprising a conductor body (141 a, b, c) partially encapsulated by the insulating body (142) and a connection terminal extending (143) from the conductor body and configured for connecting an electrical device (Applied to devices that need to connect power modules, capacitors, rear turrets, etc. using bus bars other than motor controllers (matrix converter, inverter, servo controller, etc.) and power supply equipment (UPS, welding machine power supply etc.) it can, paragraph [0016])), wherein a portion of the connection terminal (143) is surrounded by an insulating structure (region 140 of the terminals 141 a, b, c; 143 a, b, c protruding from the busbars (121 a, b, c) are covered by the edges of the insulators 142a, 142d), such that the insulating structure covers the portion of the connection terminal from above (142d), and covers the portion of the connection terminal from below (142a), wherein the connection terminal extends from the conductor body at an intermediate position between two opposite ends of the busbar conductor (figure 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nohara (WO 2007/094162) in view of Azuma et al. (US 2010/0327654).

In regards to claim 41, Nohara teaches the busbar according to claim 21.


Response to Arguments
Applicant’s arguments with respect to claim(s) 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claim 29, 30, 33-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Allowable Subject Matter
Claims 34-37 and 42 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claim 34 with the important feature being “providing a first insulation sheet with a first protruding portion extending outwardly from a side thereof; Page 4 of 12Application No.: 16/630,927 Final Office Action dated: January 20, 2022 Amendment and Response dated: March 17, 2022 providing a busbar conductor sheet with a shaped connection terminal extending outwardly from a side thereof; placing the insulation sheet and the busbar conductor sheet with the shaped connection terminal into a die, such that the busbar conductor sheet is placed on an upper surface of the first insulation sheet and the first protruding portion is shaped to cover at least a portion of the connection terminal from below; placing a second insulation sheet with a second protruding portion extending outwardly from a side thereof on an upper surface of the busbar conductor sheet, such that the second insulation sheet, the busbar conductor sheet and the first insulation sheet are stacked into a sandwich arrangement and the second protruding portion is shaped to cover at least the portion of the connection terminal from above; and joining the second insulation sheet, the busbar conductor sheet and the first insulation sheet to one another, such that the first protruding portion and the second protruding portion are joined together to form an insulating structure wrapped around the portion of the connection terminal.” Therefore claims 34-37 and 42 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO-892.


Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTAL ROBINSON/Examiner, Art Unit 2848